Citation Nr: 1025784	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-34 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C. § 1151 
for residuals of a C5-6 anterior cervical discectomy and fusion 
secondary to left C-6 radiculopathy in May 2004 and left 
posterior C5-6 foraminotomy with left upper extremity residuals 
performed in December 2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to March 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim.  The appellant 
submitted a Notice of Disagreement with this decision in November 
2006 and timely perfected his appeal in October 2007.

The Board notes that the appellant was scheduled for a Travel 
Board hearing in May 2010, but he failed to report for this 
hearing and provided no explanation for his failure to report.  
His hearing request, therefore, is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).


FINDING OF FACT

A preponderance of the medical evidence supports a conclusion 
that cervical spine surgery residuals were not caused by 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to the 
appellant, nor was such the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert, supra, the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].


After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the relevant law and 
regulations pertaining to his claim in a letter from the RO dated 
in June 2005, which specifically detailed the evidentiary 
requirements for compensation under 38 U.S.C. § 1151.

The RO informed the appellant of VA's duty to assist him in the 
development of his claim in the above-referenced June 2005 
letter, whereby the appellant was advised of the provisions 
relating to the VCAA.  Specifically, the appellant was advised 
that VA would assist him with obtaining "relevant records from 
any Federal agency.  This may include medical records from the 
military, from VA Medical Centers (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, the 
letter informed the appellant that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private doctors 
and hospitals, or current or former employers."  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the appellant could complete to 
release private medical records to the VA.

The June 2005 letter further emphasized: "If [there is] evidence 
[that] is not in your possession, you must give us enough 
information about the evidence so that we can request it from the 
person or agency that has it. If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original letter]

The Board notes that the June 2005 letter specifically requested 
of the appellant:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the appellant that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the "give 
us everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the appellant that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The appellant was provided specific notice of the Dingess 
decision in a separate March 2006 letter, which detailed the 
evidence considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration of 
the symptoms; and impact of the condition and symptoms on 
employment."  The appellant was also advised in the letter as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to job 
performance and time lost due to service-connected disabilities.

With respect to effective date, the March 2006 letter instructed 
the appellant that two factors were relevant in determining 
effective dates of increased rating claims: when the claim was 
received; and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule or other 
applicable standards."  The appellant was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the appellant may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the veteran's service treatment records, VA 
outpatient medical records and provided him with an adequate VA 
examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (when VA provides a veteran with a medical examination 
related to a claim for service connection, the examination must 
be adequate).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of his claim; however, he failed to 
report to his scheduled Board hearing.

Accordingly, the Board will proceed to a decision.

II.  The Merits of the Claim

A.  Pertinent Law and Regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service- connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable."

Additional disability

Effective September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C. § 1151 filed on or after 
October 1, 1997, were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) [codified as amended at 3.361].
In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  See 38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  See 38 C.F.R. § 
3.361 (c)(2) (2009).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  See 38 C.F.R. § 3.361(d)(1) (2009).



Foreseeability

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 
3.361(d)(2) (2009).

B.  Analysis

The appellant is seeking compensation under the provisions of 38 
U.S.C. § 1151 for residuals of a micro anterior cervical 
discectomy at the level of C-5 and C-6, bilateral foraminotomy at 
the level of C-5 and C-6, interbody fusion at the level of C-5 
and C-6 with a cadaver bone graft, anterior plating system 
synthesis type between C-5 and C-6 and a left C-5 - C-6 
foraminotomy.  Specifically, he alleges that "debris" was 
overlooked in the symptomatic neural foramen at the first 
operation (May 2004), subsequently recognized and removed at the 
second operation (December 2004), at which time it literally 
"popped out" of the foramen.  The appellant claims that there 
was negligent mismanagement at the first operation and resultant 
"severe" sequellae, the result of a "failed" fusion.  See 
Appellant's Statement, October 13, 2006.

As noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C. § 1151, the evidence must 
show that VA treatment caused additional disability, and that 
such additional disability was the result of either negligence or 
carelessness on the part of VA or an event which was not 
reasonably foreseeable.

With respect to the matter of additional disability, medical 
evidence indicates that the Veteran experiences residual left 
upper extremity radicular symptoms, chronic neck pain and limited 
range of motion as a result of his cervical spine surgeries.  See 
VA Examination Report, August 2007.  Based on this history, it 
appears that additional disability did occur after VA medical 
treatment.  The Board will now turn to the matter of whether such 
additional disability was the result of carelessness, negligence 
or the like on the part of VA medical personnel; or whether such 
additional disability is the result of an event that was not 
reasonably foreseeable.

The Board will first address the question of foreseeability.  As 
detailed above, the appellant alleges that "debris" was 
overlooked during his first operation.  The September 2007 VA 
medical opinion stated that upon reviewing the appellant's claims 
file, there was little corroboration for this allegation.  The 
surgery the appellant had in May 2004 for left C5 - 6 foraminal 
stenosis, opined the VA examiner, "was conventional and executed 
in a standard fashion.  There was no skipped decompression."  
See VA Medical Opinion, September 27, 2007.  As the appellant's 
allegation of overlooked "debris" is flawed on its face, the 
question of foreseeability is not for application.

There is also no medical evidence to suggest that the treatment 
the appellant received was performed without his informed 
consent, nor has he so alleged.

Turning to the matter of carelessness, negligence, etc., the 
September 2007 VA examiner stated that far lateral foraminal 
stenosis from bone spur formation was indeed not able to be 
completely rectified at the first surgery and subsequent 
posterior surgery was necessary.  This was not unusual and did 
not convey the impression of mismanagement or substandard care.  
The examiner noted that it was unfortunate that the appellant 
required more surgery, but it did not appear to be the result of 
initially poor surgery.  It was also noted that the appellant had 
carpal tunnel syndrome, which was also addressed surgically.  
While this condition did result in some numbness, it did not 
substantiate severe objective neurologic compromise.  See VA 
Medical Opinion, September 27, 2007.

The VA examiner also reviewed films from the post-operative 
period following the appellant's first surgery in July 2004 and 
November 2004.  It was noted that the hardware was in good 
position and the surgery appeared to have been well executed.  
The July 2005 computed tomography scan and the October 2005 
magnetic resonance imaging reports were also reviewed following 
the second surgery.  The fusion performed looked well positioned 
and solid, not failed.  Following the foraminotomy, it appeared 
that there was or should be good decompression of the nerve root, 
though even still there was some foraminal stenosis of moderate 
degree.  Id.

Ultimately, the VA examiner concluded that while the appellant 
had some extremity complaint, based on review of the medical 
records associated with the claims file, most of his current pain 
complaints were of neck pain, not of the extremities.  Therefore, 
discussion of nerve injury was considered moot.  In fact, the VA 
examiner noted the February 2006 VAMC Houston treatment note that 
indicated radiation was described as "left shoulder more 
prominent with some infrequent radiation of the right shoulder 
and right arm," not the left.  Finally, it was found that there 
was no evidence of substandard care.  Id.

The only evidence in the claims file serving to link the 
appellant's additional disability to carelessness, negligence or 
the like on the part of VA emanates from statements made by the 
appellant himself.  It is now well settled, however, that 
laypersons without medical training, such as the appellant, are 
not qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's statements 
in this regard are accordingly lacking in probative value.

Accordingly, the competent medical evidence of record indicates 
that the appellant's cervical spine surgery residuals, although 
regrettable, were not due to carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA or to an 
event not reasonably foreseeable.



Conclusion

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to compensation under 38 U.S.C. § 1151.  The 
competent medical evidence of record indicates that the 
appellant's additional disability is an expected side effect the 
nature of his injury.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C. § 1151 
for residuals of a C5-6 anterior cervical discectomy and fusion 
secondary to left C-6 radiculopathy and left posterior C5-6 
foraminotomy with left upper extremity residuals, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


